DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 20170061528) in view of Gutta et al. (US 20030066067).
	It is noted that all documents that are directly or indirectly incorporated by reference in their entireties in Gutta (see paragraphs 0008, 0013-0015, 0018, 0053) 
Regarding claim 9, an electronic device (see figure 4, paragraph 0096) comprising: 
 	a memory storing instructions (storage memory storing instructions – see figure 4, paragraphs 0096, 0098); and 
 	at least one processor executing the instructions including a process (at least one processor 410 executing the instructions including a process – see figure 4, paragraphs 0098, 0098) configured to: 
 	retrieve content consumption data comprising content consumed and content not consumed (retrieve content consumption data comprising content consumed/positive/like feedback and content not consumed/negative/dislike feedback – see include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024); 
 	identify, based on the content consumption data, a first piece of content not consumed (identify, based on the content consumption/historical data, a first piece of content item not consumed, ignored, dislike or negative feedback- see include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024, 0049-0050);  
 	determine a first feature of the first piece of content related to negative consumption of the first piece of content (see include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024); 
 	revise, using a first system, the first feature to a second feature; and 
 	CSI18-AI12-A2 (SAM2S-P.e19) Page 29 of 33provide a second piece of content including the second feature (adjust, change or modify, using a first system of data processing, the first feature of content item that is 
	Arora further discloses features associated with the content item or the impression of the content item. The features can include, e.g., time of day, subject matter, etc. para. 0024). However, Arora does not explicitly disclose second piece of content is a revised instance of the first piece of content.  
	Gutta discloses at least processor configured to: 
	Identify, based on content consumption data, a first piece of content not consumed (not watched) and content consumed (watched) – see include, but not limited to, Schaffer: figures 3-5, col. 2, lines 55-67);
	revise, using a first system, first feature to a second feature (processor configured to change/replace, using a first system of computer, a first feature/variable to second feature/variable – see include, but not limited to, Gutta: figure 5-6, paragraphs 0018, 0020, 0053, 0057; G731: paragraphs 0039-52; Schaffer: col. 3, lines 53-65); and
	provide a second piece of content including the second feature, wherein the second piece of content is a revised instance of the first piece of content (provide a second piece of content including second feature such as time/variable, wherein the second piece of content of an episode/program is a revised variable/time of the first piece of content of the same episode or program – see include, but not limited to, G731: paragraphs 0039-52; Schaffer: col. 3, lines 53-65).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora with the teachings including second piece of content is a revised instance of the first piece of content as taught by Gutta in order to yield predictable result of reducing frustration/losing interest of user or improve efficiency for recommending content based on specific feature(s) (see include, but not limited to, Gutta: paragraphs 0020, 0042; Schaffer: col. 3, lines 54-65, col. 5, line 55-col. 6, line 12).

Regarding claim 10, Arora in view of Gutta discloses the electronic device of claim 9, wherein the process is further configured to: transform, by the first system, the first piece of content to a plurality of pieces of content, wherein each piece of the plurality of pieces of content changes a distinctive feature of the first piece of content (changing, by the first system, the first piece of content to a plurality of pieces of content with different features/variables such as different time, rating, language, price, etc., of the first piece of content – see include, but not limited to, Arora: figures 1, 3b, paragraphs 0002, 0018, 0024-0026, 0039-0041; G731: paragraphs 0009, 0029-0049; Schaffer: col. 3, lines 54-65, col. 4, line 60-col. 5, line 9) ; 
 	evaluate, using a second system, each piece of the plurality of pieces of content using a trained model, wherein the trained model has been trained based on the content consumption data (evaluate, using a second system that perform training, each piece of the plurality of content using a train model based on content consumption data of negative, dislike, not watched or positive, like, watched, etc. – see include, but not limited to, Arora: figures 1, 3B, paragraphs 0002, 0020, 0047-0048, 0060-0061, 0077, 0085, 0087; Gutta: figures 5-6, paragraphs 0027, 0038, G731: paragraphs 0017, 19-20) ; and 
 	identify the second piece of content based on an evaluation result determining the second piece of content has a likelihood of consumption success (identify the second piece of content based on an evaluation result determine the second piece of content is predicted of consumption success/will be watched or interest or liked by user – see include, but not limited to, Arora: paragraphs 0020, 0022, 0024-0026, 0047; Gutta: paragraphs 0007-0009, 0053-0054; Schaffer: figure 2, col. 6, lines 5-27). 

Regarding claim 11, Arora in view of Gutta discloses the electronic device of claim 9, wherein the process is further configured to: 
 	identify, based on the content consumption data, a third piece of content consumed; determine a second feature that causes consumption of the third piece of content; and find the second piece of content, wherein the second piece of content replaces the first feature with the second feature (identify based on the content consumption data of watched/not watched, or like/dislike, or positive/negative feedback, another piece of content consumed/watched and feature such as time, actor name, rating, etc. that replaces the first feature/variable/time, etc. – see include, but not limited to, Arora: paragraphs 0018, 0020, 0024, 0062-0063; Gutta: figure 5-6, paragraphs 0018, 0020, 0053, 0057; G731: paragraphs 0039-52; Schaffer: col. 3, lines 53-65).  

Regarding claim 12, Arora in view of Gutta discloses the electronic device of claim 10, wherein the process is further configured to: update the first system based on the trained model (see include, but not limited to, Arora: paragraphs 0048, 0060, 0087; G731: paragraphs 0019-0020); 
 	assign, by the second system, the second piece of content to a positive consumption class or a negative consumption class (classify/group the second piece of content to a positive or negative class/group – see include, but not limited to, Arora: paragraphs 0024, 0056; Schaffer: figures 3, 6A-6C, col. 4, lines 35-37, lines 47-60; Gutta: paragraphs 0018, 0038, 0053, claim 1); and 
 	upon a determination that the second piece of content is assigned to the positive consumption class, provide the second piece of content to the electronic device (provide second piece to the electronic device based on assigned to positive/like class for recommendation– see include, but not limited to, Arora: paragraphs 0020, 0022, 0024-0026, 0047; Gutta: figure 6, paragraphs 0007-0009, 0053-0054; Schaffer: figures 2-5, col. 6, lines 5-27).  

Regarding claim 13, Arora in view of Gutta discloses the electronic device of claim 10, wherein the first system comprises a first neural network, the second system comprises a second neural network, and the second neural network mimics user behavior on content consumption rating (neural networks that performs the selecting, training, analyzing, user behavior on content consumption rating of like/dislike or positive/negative, etc. for selecting content for recommendation – see include, but not limited to, Arora: paragraphs 0007, 0048, 0087; Gutta: paragraph 0027, figures 3a, 3b, 6; Schaffer: figures 2-5). CSI18-AI12-A2 (SAM2S-P.e19) Page 30 of 33  

Regarding claim 14, Arora in view of Gutta discloses the electronic device of claim 13. Arora in view of discloses the process configured to: optimize, by an adversarial process (process based on positive/negative, like/dislike, watched/not watched, etc.) second piece of content based on evaluating objective based on training learning machine and access history or feedback of positive/negative based selection/click or not click/not watch and discriminator process from second neural network (discriminator objective of like/dislike, positive/negative, etc.- see include, but not limited to, Arora: figures 1-3b, paragraphs 0002, 0007, 0020, 0022, 0024; Gutta: paragraphs 0008, 0016, 0022; Schaffer: col. 3, line 35-col. 4, line 19). Arora in view of Gutta further discloses objective for determining click, watch, not watch, etc. and removal of words that appear to be frequent and not very discriminating (see for example, Schaffer: col. 4, lines 1-59; or G731: figure 2, paragraphs 0029, 0042; Arora: paragraphs 0020, 0022, 0024). 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the process configured to optimize, by an adversarial process, the second piece of content based on evaluating a disguise objective for first neural network and a discriminator objective from second neural network so that the second piece is content is analyzed and/remove of error/word/feature that appears to be frequent and not very discriminating for use to adjust features for recommendation in neural networks.
	

Regarding claim 1, limitations of a recommendation method as claimed that correspond to the limitation of electronic device as claimed in claim 9 are analyzed as discussed in the rejection of claim 9. Particularly, Arora in view of Gutta discloses a recommendation method, comprising: retrieving content consumption data comprising content consumed and content not consumed; identifying, based on the content consumption data, a first piece of content not consumed; determining a first feature of the first piece of content related to negative consumption of the first piece of content; revising, using a first system, the first feature to a second feature; and providing, to an electronic device, a second piece of content including the second feature, wherein the second piece of content is a revised instance of the first piece of content (see similar discussion in the rejection of claim 9).  

Regarding claims 2-8, the additional limitations of the method as claimed correspond to the additional limitations of the electronic device as claimed in claims 10-14 are analyzed as discussed in the rejection of claims 10-14.

Regarding claim 15, limitations of a non-transitory processor-readable medium that correspond to the limitations of an electronic device of claim 9 are analyzed as discussed in the rejection of claim 9. Particularly, Arora in view of Gutta discloses a non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: retrieving content consumption data comprising content consumed and content not consumed; identifying, based on the content consumption data, a first piece of content not consumed; determining a first feature of the first piece of content related to negative consumption of the first piece of content; revising, using a first system, the first feature to a second feature; and providing, to an electronic device, a second piece of content including the second feature, wherein the second piece of content is a revised instance of the first piece of content (see similar discussion in the rejection of claim 9).  

Regarding claims 16-20, the additional limitations of the non-transitory processor-readable medium as claimed correspond to the additional limitations of the electronic device as claimed in claims 10-14 are analyzed as discussed in the rejection of claims 10-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wilkinson et al. (US 20150242929) discloses replacing feature of dislike/negative feedback (see paragraph 0094).
	Hartmann (US 7,555,523) discloses feature disguise technique discrimination logic in neural networks (col. 9, lines 16-40, col. 10, lines 16-29).
	Buckzak (US 20030182249) discloses method and apparatus for recommending an item of interest.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
January 27, 2022